United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Southeastern, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-0318
Issued: September 8, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 25, 2014 appellant, through counsel, timely appealed from an August 21,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly terminated appellant’s compensation for
wage-loss and medical benefits effective February 6, 2013 as her accepted employment-related
injury had ceased without residuals; and (2) whether appellant established that she had any
continuing employment-related residuals or disability.
On appeal counsel argues that OWCP has not met its burden of proof in terminating
appellant’s compensation benefits. He also argues that the record contains no proof that the
impartial medical examiner was properly selected.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This matter has previously been before the Board.2
On March 16, 2003 appellant, then a 51-year-old clerk, filed an occupational disease
claim alleging that on February 3, 2003 she first realized her carpal tunnel condition was due to
continuous movement and typing on a 1000 machine. OWCP accepted the claim for right carpal
tunnel syndrome, which was expanded to include right ulnar nerve compression, and a July 4,
2006 claim for a recurrence of disability. By letter dated May 21, 2007, OWCP placed appellant
on the periodic rolls for temporary total disability.
On March 27, 2008 OWCP found a conflict in the medical opinion evidence between
Dr. Scott Fried, a treating Board-certified osteopathic orthopedic surgeon, and Dr. Robert A.
Smith, a second opinion Board-certified orthopedic surgeon, on the issue of appellant’s disability
status and need for additional treatment. On April 23, 2008 appellant was referred to Dr. Elliot
Menkowitz, a Board-certified orthopedic surgeon, to resolve this conflict.
In a May 6, 2008 report, Dr. Menkowitz, based upon a review of the medical evidence,
statement of accepted facts, and physical examination, concluded that appellant was capable of
working. He noted that appellant had right carpal tunnel surgery on July 15, 2005 and that she
was currently not working. A physical examination revealed normal finger, hand, and wrist
range of motion, normal pinch and grip strength and no shoulder atrophy. Dr. Menkowitz opined
that appellant was capable of returning full time to a modified job, provided restrictions, and
concluded that she had recovered from her 2003 employment injury.
On August 21, 2008 the employing establishment offered appellant a modified mail
processor position based on Dr. Menkowitz’s restrictions.3 Appellant accepted the position and
started work on October 3, 2008.
In an October 23, 2008 progress note, Dr. Fried related that appellant reported increased
symptoms following the start of her modified job on October 3, 2008. Appellant reported
throbbing pain, numbness, and tingling as a result of casing mail. Dr. Fried, in an October 23,
2008 disability note, opined that appellant was unable to work and was under his care.
On October 24, 2008 appellant filed a claim for a recurrence of disability beginning
October 23, 2008.

2

Docket No. 10-2399 (issued September 28, 2011).

3

The duties of the position included up to four hours of casing mail and manual letter distribution and up to four
hours of verifying caller trays in acceptance unit. The physical requirements of the position were listed as no
standing more than 6 hours; reaching up to 2 hours; up to 1 hour of lifting up to 10 pounds; less than 1 hour of
reaching above the shoulder; and 10-minute breaks every 3 hours. Appellant initially rejected the position as she
was unable to case mail due to the severity of her condition. She accepted the position following a September 8,
2008 letter from OWCP informing her that the position was found to be suitable and advising her of the penalty
provision of 5 U.S.C. § 8106(c).

2

In a November 13, 2008 progress note, Dr. Fried and Dana Steiner, a certified physician
assistant, reported that appellant continued to be disabled from work due to flared upper
extremity symptoms. They noted her symptoms have calmed down since stopping work on
October 23, 2008, but she has not returned to baseline. Dr. Fried and Ms. Steiner opined that the
modified job appellant returned to was not suitable as the activities required of the position were
outside her physical restrictions.
Dr. Fried and Ms. Steiner, in December 8, 2008 progress notes, reported that appellant
continued to experience numbness spreading bilaterally from her shoulders into her hands.
Appellant continued to be disabled from working.
In subsequent progress notes dated January 19 and February 16, 2009, Dr. Fried and
Ms. Steiner reported that appellant continued to have ongoing numbness which was worsening.
They opined that she continued to be disabled due to her accepted employment injuries.
In a February 3, 2009 report, Dr. Menkowitz related that his physical examination
revealed a normal examination of the upper extremities, no atrophy and “[t]he sensory patterns
did not follow any anatomic description.” He reported that he found no evidence of any
orthopedic abnormalities and recommended a psychological evaluation. Dr. Menkowitz opined
that appellant had recovered from her accepted employment injury.
In a March 11, 2009 report, Dr. Fried opined that appellant’s work injuries were
substantial, severe, and worsening. A physical examination revealed bilateral positive median
nerve dysesthesias, a positive Tinel’s sign of the left ulnar nerve, positive Roos and Hunter tests,
and spasm in the trapezius muscle. Diagnoses included: bilateral tenosynovitis, bilateral
neuropathy, and bilateral carpal tunnel syndrome.
In a supplemental report dated April 10, 2009, Dr. Menkowitz opined that appellant did
not have a recurrence of disability on October 23, 2008 as a result of her accepted employment
injury.
By decision dated April 9, 2009, OWCP denied appellant’s recurrence claim.
In a letter dated April 14, 2009, appellant’s counsel requested an oral hearing before an
OWCP hearing representative.
By decision dated June 11, 2009, an OWCP hearing representative set aside the denial of
appellant’s recurrence claim as the statement of accepted facts provided to Dr. Menkowitz
contained “irrelevant” and “potentially prejudicial” information. In this regard, the statement
included a prior denial of appellant’s claim for hypnotherapy and that appellant was being
represented by a law firm. The hearing representative remanded the case to OWCP for
preparation of a new statement of accepted facts and referral to another physician.
The record reflects that a new statement of accepted facts was prepared on August 19,
2009 pursuant to OWCP’s hearing representative’s instructions and a referee medical referral
form was ordered noting physicians involved in the case.

3

On August 28, 2009 OWCP referred appellant to Dr. Stephanie Sweet, a Board-certified
orthopedic surgeon, to resolve the conflict in the medical opinion evidence between Dr. Fried
and Drs. Smith and Menkowitz on the issue of appellant’s disability status and need for
additional treatment. It also requested that Dr. Sweet provide an opinion as to whether appellant
sustained a recurrence of disability beginning October 23, 2008.
On October 15, 2009 Dr. Sweet, based upon a statement of accepted facts, review of the
medical evidence and physical examination, opined that appellant did not sustain a recurrence of
disability on October 23, 2008 due to her accepted employment injury. She reported signs of
symptom magnification on physical examination. A physical examination revealed no obvious
right shoulder restriction, no atrophy, nonanatomic radiation at the right cubital tunnel, negative
Phalen’s test, and no true loss of strength. Dr. Sweet reviewed electromyography (EMG) studies
performed on July 5 and August 1, 2006 and October 21, 2008, which showed no abnormalities.
In support of this conclusion, she related that she found no evidence of any ongoing work-related
problem and her complaints of pain were out of proportion to the objective and physical findings.
Dr. Sweet related the EMG studies did not correlate with appellant’s symptoms. She noted that
appellant had been previously treated for right carpal tunnel syndrome with successful right
nerve compression surgery. Dr. Sweet concluded that appellant was capable of returning to work
with no restrictions and required no further medical treatment.
By decision dated December 2, 2009, OWCP denied appellant’s claim for a recurrence of
disability beginning October 23, 2008. It found the report of Dr. Sweet established that appellant
did not have a recurrence of disability due to her accepted employment injury.
In a letter dated December 8, 2009, appellant’s counsel requested an oral hearing before
an OWCP hearing representative, which was held on March 31, 2010.
By decision dated July 12, 2010, OWCP hearing representative affirmed the December 2,
2009 decision denying appellant’s claim for a recurrence of disability.
Appellant appealed to the Board on September 27, 2010.
In an order dated
September 28, 2011, the Board set aside the July 12, 2010 OWCP hearing representative’s
decision and remanded the case to OWCP as the evidence of record was insufficient to establish
that OWCP had properly selected Dr. Sweet as an impartial medical examiner.4 On May 25,
2012 the Board issued an order denying the Director of OWCP’s petition for reconsideration.5
The Board also issued a separate order denying the Director of OWCP’s request for an oral
argument.6
In a September 13, 2011 report, Dr. Arthur Becan, an orthopedic surgeon, noted
appellant’s employment and medical history. He noted that EMG studies dated February 22,
2003, May 13 and October 14, 2004 showed abnormalities in the carpal tunnel. Dr. Becan
diagnosed right carpal tunnel syndrome, status post right carpal tunnel release, right elbow ulnar
4

Docket No. 10-2399 (issued September 28, 2011).

5

Order Denying Petition for Recon., Docket No. 10-2399 (issued May 25, 2012).

6

Order Denying Request for Oral Argument, Docket No. 10-2399 (issued May 25, 2012).

4

neuropathy, and status post right wrist ulnar nerve neurolysis. On physical examination he noted
a positive Tinel’s sign along the right elbow ulnar nerve, restricted right elbow range of motion,
pain on flexion and extension, right wrist palmar tenderness, positive right wrist Tinel’s and
Phalen’s signs, restricted right wrist range of motion, and pain on palmar flexion, ulnar
deviation, and dorsiflexion. Using the sixth edition of the American Medical Association,
Guides to the Evaluation of Permanent Impairment (A.M.A., Guides), Dr. Becan found 11
percent right upper extremity permanent impairment.
On December 15, 2011 appellant filed a claim for a schedule award.
OWCP prepared a statement of accepted facts, a list of specific questions, and a statement
of the conflict. The record contains a memorandum of Referral to Specialist, an ME023Appointment Schedule Notification referring appellant to Dr. John R. Donahue, a Board-certified
orthopedic surgeon, screen captures indicating that Drs. Menkowitz and Sweet were bypassed to
perform the impartial medical examination as they had previously seen appellant, and screen
captures indicating that Dr. Evan Kovalsky, a Board-certified orthopedic surgeon, and
Dr. William Spellman, a Board-certified orthopedic surgeon, were bypassed to perform the
impartial medical examination as they did not perform impairment ratings.
By letter dated August 9, 2012, OWCP requested that Dr. Donahue resolve the conflict in
the medical opinion evidence regarding appellant’s claim of a recurrence of disability beginning
October 23, 2008 and the issue of appellant’s disability status and need for additional treatment.
It also requested him to assess appellant’s right upper extremity impairment pursuant to the sixth
edition of the A.M.A., Guides.
In a September 17, 2012 report, Dr. Donahue detailed the reports and objective tests that
he reviewed. A physical examination revealed negative elbow Tinel’s sign; negative bilateral
Spurling’s test; no evidence of thenar eminence weakness; normal pinch strength; normal elbow
and wrist extension, flexion, abduction, and adduction; full bilateral wrist, hand, elbows, and
shoulders range of motion without pain; normal stability and strength; unremarkable motor,
reflex, and sensory examination although appellant complained of right arm variable tingling.
He related that a physical examination revealed no objective findings supporting ongoing carpal
tunnel syndrome or ulnar nerve compression. Thus, he concluded that appellant was capable of
performing her date-of-injury position with no restrictions and required no further medical
treatment for the accepted employment conditions. In an attached work capacity evaluation
(Form OWCP-5c) dated July 18, 2012, Dr. Donahue indicated that appellant had no restrictions
and was capable of performing her date-of-injury job.
By decision dated October 1, 2012, based on Dr. Donahue’s report, OWCP denied
appellant’s claim for a schedule award as there was no employment-related permanent
impairment entitling appellant to a schedule award.
On October 12, 2012 OWCP issued a notice proposing to terminate appellant’s
compensation benefits based on Dr. Donahue’s report. It allotted appellant 30 days to submit
additional information. Appellant did not respond within the allotted time.

5

By decision dated February 6, 2013, OWCP terminated appellant’s compensation
benefits effective that day.
In a letter dated February 11, 2013, appellant’s counsel requested an oral hearing before
an OWCP hearing representative, which was changed to a request for review of the written
record.
On February 26, 2013 OWCP received a December 11, 2012 report by Dr. Stanton O.
Bree, an examining Board-certified physiatrist, and a February 11, 2013 report from Dr. Fried.
In a December 11, 2012 EMG report, Dr. Bree noted that appellant was seen that day and
provided a medical and employment injury history. He performed motor and sensory conduction
studies and an EMG examination. Based on these studies, Dr. Bree diagnosed mild right wrist
median neuropathy, moderate left wrist neuropathy, and mild right C5 radiculopathy. A motor
conduction study revealed right median nerve prolonged distal latency, normal conduction
velocity and normal amplitude, and right ulnar nerve above and below the elbow normal
amplitude, distal latency, and conduction velocity. A sensory examination revealed normal right
ulnar nerve latency and amplitude.
In a February 11, 2013 report, Dr. Fried noted the history of appellant’s employment
injury, her work history, and medical care received. He disagreed with Dr. Donahue’s opinion
that appellant’s condition had resolved as the report did not contain any documentation that
“standard neurologic testing for carpal tunnel or brachial plexus involvement in either upper
extremity” was performed. Dr. Fried diagnosed bilateral flexor tenosynovitis, bilateral radial
neuropathy at the radial tunnel, brachial plexitis, carpal tunnel median neuropathy due to work
activities, and right Raynaud’s versus White hand syndrome. He related that objective testing in
the form of EMG examination and nerve conduction studies show that appellant continues to
have residuals of right carpal tunnel syndrome as well as “[p]roximal involvement at the brachial
plexus” and radial and ulnar nerve involvement.
By decision dated August 14, 2013, OWCP’s hearing representative affirmed the
termination of appellant’s compensation benefits, but remanded for further development of the
evidence based on the new evidence received following the February 6, 2013 decision
terminating appellant’s compensation.
In a September 13, 2013 letter, OWCP requested a supplemental report from
Dr. Donahue based on an OWCP hearing representative’s findings in the August 14, 2013
decision.
In a supplemental report dated October 3, 2013, Dr. Donahue, based on a review of a
December 11, 2012 EMG report by Dr. Bree, and a February 11, 2013 report from Dr. Fried,
reiterated his conclusion that appellant had no residuals or disability due to her accepted
conditions. He stated that he “inadvertently left out the negative Tinel’s and Phalen’s sign” on
the examination of appellant’s right wrist. Dr. Donahue related that he found no evidence of
carpal tunnel syndrome either clinically or objectively and that the condition had been surgically
corrected.

6

In a November 12, 2013 report, an OWCP medical adviser reviewed the evidence
relevant to appellant’s schedule award claim. The medical adviser noted that “[m]ultiple EMG
studies have demonstrated significant distal latencies in the carpal tunnel” including the most
recent study of December 11, 2012.” Based on review of this objective evidence, the medical
adviser opined that there was “definite abnormality in regard to the EMG study.” The medical
adviser stated that Dr. Donahue omitted key examination findings in his original report, but
stated they were normal in the October 3, 2013 supplemental report.
In a December 13, 2013 decision, OWCP found the evidence insufficient to establish that
she had any residuals from her accepted right ulnar nerve lesion and right carpal tunnel disease
and she was not entitled to any further wage-loss compensation based on the termination of her
benefits. It found the special weight of the evidence rested with Dr. Donahue that appellant’s
accepted conditions had resolved with no residuals or disability. Dr. Donahue also opined that
appellant was not entitled to a schedule award as there was no hand impairment.
In a letter dated December 19, 2013, appellant’s counsel requested an oral hearing before
an OWCP hearing representative, which was held on May 22, 2014.
By decision dated August 21, 2014 an OWCP hearing representative affirmed the
December 13, 2013 OWCP decision.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.7 After it has determined that an
employee has disability causally related to his or her federal employment, OWCP may not
terminate compensation without establishing that the disability has ceased or that it is no longer
related to the employment.8 OWCP’s burden of proof includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.9
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability.10 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.11
Section 8123(a) of FECA provides in pertinent part: if there is disagreement between the
physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make an examination.12 This is called a
7

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

8

I.J., 59 ECAB 524 (2008); Elsie L. Price, 54 ECAB 734 (2003).

9

See J.M., 58 ECAB 478 (2007); Del K. Rykert, 40 ECAB 284 (1988).

10

T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005).

11

Kathryn E. Demarsh, id.; James F. Weikel, 54 ECAB 660 (2003).

12

5 U.S.C. § 8123(a); R.C., 58 ECAB 238 (2006); Darlene R. Kennedy, 57 ECAB 414 (2006).

7

referee examination and OWCP will select a physician who is qualified in the appropriate
specialty and who has no prior connection with the case.13
When there exists opposing medical reports of virtually equal weight and rationale and
the case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.14
A physician selected by OWCP to serve as an impartial medical specialist should be
wholly free to make a completely independent evaluation and judgment. In order to achieve this,
OWCP has developed specific procedures for the selection of the impartial medical specialist
designed to provide adequate safeguards against any possible appearance that the selected
physician’s opinion was biased or prejudiced. The procedures contemplate that the impartial
medical specialist will be selected on a strict rotating basis in order to negate any appearance that
preferential treatment exists between a particular physician and OWCP.15
The Medical Management Application (MMA), which replaced the Physician Directory
System (PDS), allows users to access a database of Board-certified specialist physicians and is
used to schedule referee examinations. The application contains an automatic and strict
rotational scheduling feature to provide for consistent rotation among physicians and to record
the information needed to document the selection of the physician.16
The claims examiner is not able to determine which physician serves as the impartial
medical specialist. A medical scheduler inputs the claim number into the application, from
which the claimant’s home zip is loaded. The scheduler chooses the type of examination to be
performed (second opinion or impartial referee) and the applicable medical specialty. The next
physician in the roster appears on the screen and remains until an appointment is scheduled or
the physician is bypassed. If the physician agrees to the appointment, the date and time are
entered into the application. Upon entry of the appointment information, the application prompts
the medical scheduler to prepare an ME023 appointment notification report for imaging into the
case file. Once an appointment with a medical referee is scheduled, the claimant and any
authorized representative are to be notified.17
If an appointment cannot be scheduled in a timely manner or cannot be scheduled for
some other reason such as a conflict or the physician is of the wrong specialty, the scheduler will

13

20 C.F.R. § 10.321.

14

S.R., Docket No. 09-2332 (issued August 16, 2010); Darlene R. Kennedy, 57 ECAB 414 (2006); Gloria J.
Godfrey, 52 ECAB 486 (2001).
15

D.A., Docket No. 09-936 (issued January 13, 2010); Raymond J. Brown, 52 ECAB 192 (2001).

16

Federal (FECA) Procedure Manual, Part 3 -- Medical, OWCP Directed Medical Examinations, Chapter 3.500.5
(May 2013); see also R.C., Docket No. 12-468 (issued October 25, 2012).
17

Id.

8

update the application with an appropriate bypass code. Upon the entering of a bypass code, the
MMA will select the next physician in the rotation.18
ANALYSIS -- ISSUE 1
OWCP accepted the claim for right carpal tunnel syndrome and right ulnar nerve
compression. In a February 6, 2013 decision, it terminated her wage-loss compensation and
medical benefits finding that she had no residuals of her accepted February 3, 2003 work injury.
OWCP relied on the September 17, 2012 report of Dr. Donahue, a Board-certified orthopedic
surgeon, who served as an impartial medical specialist. On August 14, 2013 an OWCP hearing
representative affirmed the termination of appellant’s compensation benefits, but remanded for
further development based on new evidence submitted subsequent to the February 6, 2013
decision. The issue on appeal is whether OWCP met its burden of proof to terminate appellant’s
compensation. The Board finds that OWCP met its burden of proof to terminate appellant’s
compensation benefits.
Contrary to counsel’s argument, the record demonstrates that OWCP properly utilized the
MMA in selecting Dr. Donahue as the impartial medical examiner. OWCP confirmed
Dr. Donahue’s availability on August 9, 2012 and scheduled appellant for an appointment. The
record includes a RME Referral Form, iFECS Report: ME023 -- Appointment Schedule
Notification and iFECS screen captures which indicated that Drs. Kovalsky, Menkowitz,
Spellman, and Sweet had been properly bypassed. Drs. Menkowitz and Sweet were bypassed
because they had previously seen appellant while Drs. Kovalsky and Spellman were bypassed
because they did not perform impairment ratings. The Board finds OWCP properly selected
Dr. Donahue as an IME.19
In his reports of September 17, 2012 and October 3, 2013, Dr. Donahue concluded, based
on physical examination findings, that appellant had no objective findings supporting ongoing
right carpal tunnel or right ulnar nerve compression. He also concluded that appellant no longer
had any residuals or disability due to the employment-related conditions and was capable of
performing her date-of-injury position without restrictions. Dr. Donahue related that he found
normal range of motion of the right upper extremity, no evidence of carpal tunnel syndrome
either clinically or objectively, and that the condition had been surgically corrected. His opinion
is sufficient to resolve the question of whether appellant continued to suffer from any residuals
or disability causally related to her accepted right carpal tunnel syndrome and right ulnar nerve
compression.20
The Board finds that, under the circumstances of this case, the opinion of Dr. Donahue is
sufficiently well rationalized and based upon a proper factual background such that it is entitled
to special weight and establishes that appellant’s work-related conditions had ceased.21 Where
18

Id.

19

C.W., Docket No. 12-1211 (issued November 15, 2012); Darlene R. Kennedy, supra note 14.

20

D.C., Docket No. 12-1921 (issued August 13, 2013); Darlene R. Kennedy, supra note 14.

21

T.B., Docket No. 13-1960 (issued February 18, 2014); Jaja K. Asaramo, 55 ECAB 200 (2004).

9

there exists a conflict of medical opinion and the case is referred to an impartial specialist for the
purpose of resolving the conflict, the opinion of such specialist, if sufficiently well rationalized
and based upon a proper factual background, is entitled to special weight.22
The Board has carefully reviewed the opinion of Dr. Donahue and finds that it has
reliability, probative value, and convincing quality with respect to its conclusions regarding the
relevant issue in the present case. Dr. Donahue reviewed the statement of accepted facts and
provided detailed physical examination findings.23 He related his comprehensive examination
findings to opine that appellant no longer had any residuals from her accepted right carpal tunnel
or right ulnar nerve compression. As there were no objective findings related to her accepted
conditions, Dr. Donahue further opined, that appellant’s disability had ceased, there were no
limitations on her physical capacity, and that she could resume her normal work activities. He
provided medical rationale for his opinion by explaining that appellant’s carpal tunnel surgery
corrected her accepted conditions. Dr. Donahue’s opinion is sufficiently probative, rationalized,
and based upon a proper factual background.24 Dr. Donahue’s report is entitled to special weight
as the impartial medical examiner and establishes that OWCP properly terminated her
compensation benefits effective February 6, 2013.
LEGAL PRECEDENT -- ISSUE 2
As OWCP met its burden of proof to terminate appellant’s compensation benefits, the
burden shifts to appellant to establish that she had any disability causally related to her accepted
injury.25
ANALYSIS -- ISSUE 2
The Board finds that this case is not in posture for a decision on the issue of whether
appellant had continuing disability or residuals as a result of her accepted right carpal tunnel
syndrome and right ulnar nerve compression conditions.
In a February 11, 2013 report, Dr. Fried disagreed with Dr. Donahue’s opinion that
appellant’s condition resolved as the report did not contain any documentation that “standard
neurologic testing for carpal tunnel or brachial plexus involvement in either upper extremity”
was performed. He diagnosed bilateral flexor tenosynovitis, bilateral radial neuropathy at the
radial tunnel, brachial plexitis, carpal tunnel median neuropathy due to work activities, and right
Raynaud’s versus White hand syndrome. Dr. Fried related that objective testing in the form of
EMG study examination and nerve conduction studies show that appellant continues to have
residuals of right carpal tunnel syndrome as well as “[p]roximal involvement at the brachial
plexus” and radial and ulnar nerve involvement.

22

Solomon Polen, 51 ECAB 341 (2000). See 5 U.S.C. § 8123(a).

23

See Melvina Jackson, 38 ECAB 443 (1987).

24

L.S., Docket No. 13-716 (issued June 4, 2013).

25

See Joseph A. Brown, Jr., 55 ECAB 542 (2004); Manuel Gill, 52 ECAB 282 (2001).

10

In a supplemental report dated October 3, 2013, Dr. Donahue, reviewed a December 11,
2012 EMG report by Dr. Bree, and a February 11, 2013 report from Dr. Fried and reiterated his
conclusion that appellant had no residuals or disability due to her accepted conditions
In a November 12, 2013 report, an OWCP medical adviser disagreed with Dr. Donahue’s
opinion regarding the objective evidence as “[m]ultiple EMG studies have demonstrated
significant distal latencies in the carpal tunnel” including the most recent study of
December 11, 2012.” Based on review of this objective evidence, the medical adviser opined
there was “definite abnormality in regard to the EMG study.”
The Board finds that there is an unresolved conflict in the medical opinion evidence with
respect to issue of whether appellant continues to have residuals or disability due to her accepted
conditions. Dr. Donahue’s opinion is in conflict with that of appellant’s treating physician and
the OWCP medical adviser regarding the interpretation of EMG studies and continued residuals.
Dr. Fried submitted a February 11, 2013 report explaining his disagreement with Dr. Donahue’s
opinion and that the objective evidence supports continued residuals. His opinion supports
appellant’s contention that her accepted conditions had not resolved and that she continued to
have residuals of her accepted conditions.
Due to the unresolved conflict of the medical opinion, OWCP should refer appellant to an
appropriate Board-certified specialist for an impartial medical examination, pursuant to 5 U.S.C.
§ 8123(a), to resolve this remaining issue. After this and such other development as OWCP
deems necessary, OWCP should issue a de novo decision on the issue.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s
compensation benefits effective February 6, 2013. The Board further finds that the case is not in
posture for a decision as to whether appellant continued to suffer from employment-related
residuals or disability as a result of her accepted right carpal tunnel syndrome and right ulnar
nerve compression conditions.

11

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 21, 2014 is affirmed in part with regard to termination of
benefits and set aside in part with regard to continuing disability. The case is remanded for
further action consistent as set forth above.
Issued: September 8, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

